Citation Nr: 1451040	
Decision Date: 11/18/14    Archive Date: 11/26/14

DOCKET NO.  11-16 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an initial compensable rating for hypertension.

2.  Entitlement to service connection for right hip flexor pain.

3.  Entitlement to service connection for left hip flexor pain.

4.  Entitlement to service connection for a heart condition, claimed as arrhythmia and flutter.

5.  Entitlement to service connection for upper back pain.

6.  Entitlement to service connection for left knee pain.

7.  Entitlement to service connection for right wrist condition, claimed as pain and numbness.

8.  Entitlement to service connection for left wrist condition, claimed as pain and numbness.

9.  Entitlement to service connection for insomnia. 

10.  Entitlement to service connection for right shoulder pain.

11.  Entitlement to service connection for left shoulder pain.

12.  Entitlement to service connection for right ankle sprain, claimed as pain and stiffness.

13.  Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from November 2004 to November 2009.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office in Pittsburgh, Pennsylvania.   

In June and October 2014 the Veteran's representative submitted waivers of RO review of all new evidence associated with the Veteran's claims file, including the new records in his Virtual and VBMS electronic files.  

A claim for a total disability rating based on individual unemployability (TDIU) is deemed to have been submitted as part of any claim for a higher initial evaluation when evidence of unemployability is submitted at the same time as the claim and the Veteran seeks the highest evaluation possible.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board recognizes that in a September 2011 statement the Veteran indicated that he had just lost a job due to his blood sugar and his blood pressure.  Although he indicated that he lost in job in part due to hypertension, he did not claim that he was unable to obtain or retain substantially gainful employment as a result of hypertension, and the Veteran reported at a June 2014 VA psychiatric examination (in the VBMS file) that he had been employed since 2011 as a police officer working 40 hours a week.  The Board concludes that the Veteran has not asserted that his service-connected disabilities alone cause him to be unemployable, and none of the medical evidence makes any indication that the Veteran is unemployable.  Accordingly, there is no implicit claim for TDIU.  Id.

The issues other than entitlement to a compensable initial rating for hypertension are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's hypertension has required management by daily medications; however, it has not been manifested by diastolic pressure of predominantly 100 mmHg or more or by systolic pressure of predominantly 160 mmHg or more.


CONCLUSION OF LAW

The criteria for a compensable rating for hypertension have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.104, Diagnostic Code (DC) 7101 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

With regard to the increased rating claim, this appeal arises from the Veteran's disagreement with the initial assignment of a rating following the grant of service connection.  The VCAA requires that the Secretary need only provide the Veteran with a generic notice after the initial claim for benefits has been filed and before the initial decision.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Generic notice provided in the rating decision and statement of the case (SOC) has already provided the claimant with the notice of the law applicable to the specific claim on appeal.  Wilson v. Mansfied, 506 F.3d 1055 (Fed. Cir. 2007). 

The Board notes that the Veteran's service treatment records and VA medical records have been obtained.  The Veteran has been provided VA medical examinations.  The Veteran provided testimony at a hearing and stated that all of his medical treatment was with VA.  The Veteran has been accorded ample opportunity to present evidence and argument in support of the appeal.  Neither the Veteran nor his representative has indicated that there is any additional obtainable evidence that should be obtained to substantiate the claim adjudicated below. 

With respect to a May 2012 Board Video Conference hearing, the United States Court of Appeals for Veterans Claims (Court) held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above the regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the May 2012 hearing, the Veterans Law Judge enumerated the issues on appeal.  Information was obtained regarding the symptoms of the Veteran's hypertension disability and his current treatment of that disability.  The Veteran has not asserted that there was any prejudice with regard to the conduct of the hearing.  Moreover, the hearing discussion did not reveal any evidence that might be available that had not been submitted or sought.  Under these circumstances, nothing gives rise to the possibility that evidence had been overlooked with regard to the Veteran's claim decided below.  As such, the Board finds that, consistent with Bryant, the Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2).

In sum, the Board is satisfied that the originating agency properly processed the Veteran's claim after providing the required notice and that any procedural errors in the development and consideration of the claim by the originating agency were insignificant and non-prejudicial to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Accordingly, the Board will address the merits of the claim.

The Veteran's hypertension is rated as noncompensable under DC 7101.  On the Veteran's Form 9 he asserted that he met the criteria for a 10 percent rating because he is on continuous medication for hypertension and he has had some diastolic readings over 100 and some systolic readings over 160.

At his hearing the Veteran asserted that he was entitled to a compensable rating for hypertension because he was on two medications for treatment of hypertension and it still was not completely controlled.  

Under DC 7101, a 10 percent disability rating is assigned for hypertensive vascular disease (hypertension and isolated systolic hypertension) with diastolic pressure predominantly 100 mmHg or more, or; systolic pressure predominantly 160 mmHg or more, or; minimum elevation for an individual with a history of diastolic pressure predominantly 100 mmHg or more who requires continuous medication for control.  A 20 percent disability rating is assigned for hypertensive vascular disease with diastolic pressure predominantly 110 mmHg or more, or; systolic pressure predominantly 200 mmHg or more.  A 40 percent disability rating is assigned for hypertensive vascular disease with diastolic pressure predominantly 120 mmHg or more.  A maximum schedular 60 percent rating is assigned for hypertensive vascular disease with diastolic pressure predominantly 130 mmHg or more.  See 38 C.F.R. § 4.104, DC 7101.

The criteria outlined above are accompanied by various explanatory notes.  Explanatory Note (1) indicates that hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days. For purposes of this section, the term "hypertension" means that the diastolic blood pressure is predominantly 90 mmHg, or greater, and "isolated systolic hypertension" means that the systolic blood pressure is predominantly 160 mmHg, or greater with a diastolic blood pressure of less than 90 mmHg.  Explanatory Note (2) advises raters to evaluate hypertension due to aortic insufficiency or hyperthyroidism, which is usually the isolated systolic type, as part of the condition causing it rather than by a separate evaluation.  Explanatory Note (3) directs raters to rate hypertension separately from hypertensive heart disease and other types of heart disease.

In view of the laws and regulations and the evidence, the Veteran is not entitled to a compensable rating for hypertension.  In that regard, the evidence shows that the Veteran has required medications taken continuously and daily to control his hypertension.  Nonetheless, the most probative evidence of record does not show that his hypertension is (or has historically been) predominantly manifested by diastolic pressure that is 100 mmHg or more, or, systolic pressure that is predominantly 160 mmHg or more.

The Veteran's service treatment records, including dental records, show that the Veteran's blood pressure during service was measured at least 60 times.  The Veteran listed his more elevated readings during and after service on his notice of disagreement (NOD).  Those listed by the Veteran that were during his period of service included three that had diastolic readings of 100 or more (152/102, 162/105, 152/102).  Those listed by the Veteran that were during his service included eight that had systolic readings of 160 or more (166/91, 161/94, 160/89, 163/96, 166/90, 161/94, 162/105, 168/92).  

The Board has reviewed the STRs and found that in addition to the elevated blood pressure readings reported by the Veteran, these records show another reading with diastolic over 100, (142/100).  The Board also found four additional systolic readings above 160, (165/97, 161/98, 161/75, 172/94).  

The Board notes that there were only 4 out of 60 blood pressure measurements during service that had a diastolic of 100 or more, and not more than 15 out of 60 measurements during service that had a systolic rate of 160 or more.  Based on the STRs the Veteran did not predominantly have diastolic ratings of 100 or more, or systolic ratings of 160 or more, during service.  

On VA examination in March 2010, it was noted that the Veteran was taking Lisinopril and hydrochlorothiazide for treatment of his hypertension, without side effects.  Examination revealed readings of 150/100, 150/90, and 148/90.  The examiner noted that there was no evidence of end organ, heart, or renal damage, and there were no associated hypertensive symptoms or issues.  

The Veteran was afforded another VA examination in June 2014 (report in VBMS file).  Blood pressure measurements were 146/84, 144/84, and 144/84.

The VA medical records contain a reading of 150/100 in March 2010, and a reading of 165/75 in June 2011.  None of the other VA measurements show diastolic measurements above 100 or systolic measurements above 160.  The post service VA medical records show that the Veteran's diastolic measurements are predominantly below 100, and his diastolic measurements are predominantly below 160.  

In September 2011 the Veteran submitted a report of his daily blood pressure measurements during August 2011.  The 31 measurements taken by the Veteran contain no readings with the diastolic pressure at 100 or above.  His report contains only two readings with the systolic pressure at 160 or above (172/76 and 171/76).  

Based on the foregoing, the Board finds that the preponderance of the evidence is against granting a compensable rating for the Veteran's hypertension disability at any time since the grant of service connection.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  As discussed above, the service treatment records and VA treatment records do not establish a history of diastolic readings of predominantly 100 mmHg or more, or systolic readings of predominantly 160mmHg or more.  Furthermore the August 2011 blood pressure measurements submitted by the Veteran also do not establish a history of diastolic readings of predominantly 100 mmHg or more, or systolic readings of predominantly 160 mmHg or more.  The Board does not dispute the Veteran's assertions that he is on continuous medications for treatment of hypertension, or that he has an occasional diastolic reading of 100 mmHg or more, and an occasional systolic reading of 160 mmHg or more.  However, such does not meet the criteria for a compensable rating for hypertension.  Accordingly, a compensable rating for hypertension is not warranted.

The record clearly indicates that the Veteran's hypertension does not cause him any significant disability.  The March 2010 VA examiner stated that the Veteran had no hypertensive symptoms or issues.  Additionally, the June 2014 VA examiner stated that the Veteran's hypertension did not impact his ability to work.  The Board notes that in this case the rating criteria reasonably describe the Veteran's disability level and symptomatology, and the disability picture is contemplated by the Rating Schedule.  When the disability picture is contemplated, the assigned schedular rating is, therefore, adequate, and no referral to the Director of VA's Compensation and Pension Service for extraschedular consideration is required.  Thun v. Peake, 22 Vet. App. 111 (2008).


ORDER

Entitlement to an initial compensable rating for hypertension is denied.


REMAND

The Veteran reported on a September 2011 VA From 21-4138 that he was sent on a mission to Abu Dhabi, U.A.E. in January 2008.  If the Veteran served in Abu Dhabi, he is potentially eligible for service connection for undiagnosed illness and medically unexplained chronic multisymptom illness due to his service in the Southwest Asia theater of operations.  See 38 C.F.R. § 3.317.  The claims file currently does not provide verification that the Veteran served in Abu Dhabi.  The Veteran's complete service personnel records should be obtained in order that the Veteran's report may be verified.  If such is verified he should be provided a Gulf War guidelines medical examination to determine if any of his currently claimed disabilities are undiagnosed illness or medically unexplained chronic multisymptom illness due to his service in the Southwest Asia theater of operations.

The Veteran seeks service connection for an upper back disability.  The STRs show complaints of thoracic pain and an August 13, 2009 STR indicates that the Veteran was on limited duty for 67 days due to thoracic back pain.  On his September 2009 RMH the Veteran reported recurrent back pain.  Although a March 2010 VA medical examiner found no clinical evidence to support an upper back diagnosis, subsequent VA treatment records reveal continued complaints of thoracic pain, and a June 2010 VA physical therapy note shows that the Veteran had decreased range of motion of the thoracic spine.  Given the above, the Board finds that a new VA examination of the Veteran's upper back should be provided in order to determine if the Veteran currently has a thoracic disability, and if so, if such is related to service.  
	
The Veteran asserts that he has a left knee disability that began during service.  A September 2009 STR notes that the Veteran reported burning sharp pain in the left knee that happened at random times.  He stated that the symptoms had been present for 1.5 years.  The diagnosis was patellofemoral pain syndrome.  

On VA examination in March 2010 the examiner stated that there was no radiographic or clinical evidence to support a diagnosis.  However the subsequent VA treatment records reveal continued complaints of left knee pain.  Furthermore, a June 2010 VA treatment record notes that the Veteran had pain on palpation of the lateral aspect of the left knee.  The examiner indicated that an MRI of the left knee may be needed to fully evaluate the left knee.  The Veteran should be provided a new VA examination of the left knee.  38 C.F.R. § 3.159(c)(4).

The Veteran maintains that he developed insomnia as a result of service.  The Veteran reported that he worked 12 hour shifts that switched from days to nights every month or two, depending on the mission tempo.  He asserted that going back and forth with days and nights, being in different time zones, and not having a regular sleep schedule, threw off his body's sense of functioning.  

The STRs include a January 2008 note that the Veteran received Ambien to use for sleep resynchronization in conjunction with a travel mission.  Although a March 2010 VA examination indicated that the Veteran did not have insomnia, a September 2013 VA treatment record contains an assessment of chronic insomnia.  Given the medical evidence of a current chronic insomnia disability, the consistent complaints of the Veteran of insomnia since soon after discharge from service, and the STR referring to a sleep medication, the Board finds that a new VA examination and opinion regarding insomnia should be obtained.  

The Veteran asserts that he is entitled to service connection for bilateral shoulder disability, including as secondary to his upper back disability.  The Veteran asserted at his hearing that he has grinding, popping, clicking and pain in his shoulders.  At the hearing the Veteran attributed his bilateral shoulder disability to his MP training in service.  On his March 2010 VA examination the Veteran reported that his bilateral shoulder pain began during service, approximately the same time as his back pain.  The March 2010 VA examiner found no radiographic or clinical evidence to support a shoulder diagnosis.  

Subsequently, in May 2011, the Veteran was diagnosed with bilateral rotator cuff tendonitis and he was issued a shoulder support.  Although the STRs do not reveal a diagnosis for a disability of either shoulder, they do contain an April 2009 treatment record for the upper back in which the Veteran reported loss of strength in the left arm.  Given evidence of a current bilateral shoulder disability and given the Veteran's report of having had bilateral shoulder pain during service and his consistent complaints of bilateral shoulder pain ever since service, the Board finds that a VA medical opinion should be obtained.  

At his March 2010 VA examination the Veteran reported that he sprained his right ankle while playing basketball in 2006.  He remembered his ankle being placed in an air cast for two or three weeks.  He reported pain after running two miles and that it would take 1.5 hours for the pain to go away.  He said that his right ankle did not swell, get red, or get hot.  The diagnoses included right ankle sprain.  Although the Veteran's STRs do not reveal any right ankle complaints or treatment, the Board notes that he was diagnosed with right ankle sprain by the March 2010 VA examiner approximately three months after discharge from service.  However, the March 2010 VA examiner did not indicate whether or not she thought the Veteran has a current chronic right ankle disability due to service.  Consequently the March 2010 examination of the Veteran's right ankle was inadequate and a new medical examination with opinion must be obtained.  

A March 2012 rating decision denied the Veteran's claim for service connection for sleep apnea.  At the May 2012 hearing the Veteran's representative indicated that the Veteran's disagreed with the denial of the claim for service connection for sleep apnea.  The Board accepts the hearing testimony as a notice of disagreement and the Veteran has not been issued a statement of the case with regard to his claim for service connection for sleep apnea.  Because there has been an initial RO adjudication of this claim and a notice of disagreement, the Veteran is entitled to a statement of the case, and the current lack of a statement of the case regarding this claim is a procedural defect requiring remand.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.200 (2014); see also Manlincon v. West, 12 Vet. App. 238 (1999).  While the representative indicated during the hearing that the insomnia had been diagnosed as sleep apnea, the Veteran claims that he has both insomnia due to shift work and the rapid pace of his missions in service and sleep apnea, which is a respiratory disorder.  Accordingly, to ensure that the Veteran is afforded due process with regard to the sleep apnea claim, a statement of the case is required. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's complete service personnel records and associate them with the claims file.  

2.  Send the Veteran a letter asking that he provide any documents that he may have that would verify that his military service included a trip to Abu Dhabi, such as TDY orders, vouchers, passport entries, etc.

3.  If service in Abu Dhabi is verified, provide the Veteran a Gulf War guidelines medical examination.  The complete claims folder must be reviewed in conjunction with the examination, and the examiner must clearly state that such was accomplished.

The examiner must provide an opinion as to whether it is at least as likely as not (i.e., probability of 50 percent) that the Veteran's current or past complaints and symptoms of joint pain, intermittent rapid heartbeat, and insomnia are accounted for by diagnosed conditions, or if any are due to an undiagnosed illness or a medically unexplained chronic multisymptom illness.  

Reasons and bases for all opinions should be provided.  

4.  Provide the Veteran a VA examination of the upper spine, bilateral shoulders, left knee and right ankle.  The claims file must be provided to the examiner for review.  All tests and studies deemed necessary should be performed, which may include MRI study of the left knee.  See June 2010 VA treatment record indicated that MRI of the left knee may be needed to fully evaluate the joint.  The examiner is asked to provide the following opinions.  

Whether it is at least as likely as not (i.e., probability of 50 percent) that the Veteran has a current upper back disability that is related to the Veteran's military service.  The examiner's attention is directed to the numerous reports of upper back pain during service and address the Veteran's post service complaints of upper back pain.

After examining the Veteran's left knee, determine if the Veteran has any current disability of the left knee.  If any current left knee disability is found provide and opinion as to whether it is at least as likely as not (i.e., probability of 50 percent) such current disability is related to service.  The examiner's attention is directed to the Veteran's September 2009 service treatment record in which the Veteran reported a 1.5 year history of left knee pain.  

The examiner should diagnose all disabilities of the shoulders currently present.  If any current shoulder disabilities are found, provide and opinion as to whether it is at least as likely as not (i.e., probability of 50 percent) such current disability is related to service.  

The examiner should diagnose all disabilities of the right ankle currently present.  Regardless of the lack of diagnosis of, treatment of, or complaint by, the Veteran reflected by the service treatment records, the examiner should specifically address the Veteran's lay statements that he sprained his right ankle during service and that he has continued to have pain in the right ankle ever since.  The examiner should note that the March 2010 VA examiner diagnosed the Veteran to have right ankle sprain.  If any current right ankle disability is found, provide an opinion as to whether it is at least as likely as not (i.e., probability of 50 percent) such current disability is related to service.  

Reasons and bases for all opinions should be provided.  

5.  Afford the Veteran an appropriate examination to determine whether the Veteran has a chronic insomnia disability.  The claims file must be provided to the examiner for review.  If the VA examiner diagnoses a chronic insomnia disability, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., probability of 50 percent) such disability is related to service.  The examiner's attention is directed to the January 2008 STR indicating that the Veteran received Ambien to use for sleep resynchronization, as well as the March 2010 VA examination report, and the other VA treatment records that discuss sleep problems, including the September 2013 record diagnosing chronic insomnia.

Reasons and bases for all opinions should be provided.  

6.  Provide the Veteran a statement of the case that addresses the issue of entitlement to service connection for sleep apnea.  The Veteran and his representative should be provided notice of the Veteran's right to file a substantive appeal.  This particular claim should be returned to the Board only if the Veteran perfects his appeal by filing a timely substantive appeal.

7.  After completing any further development readjudicate the Veteran's claims that remain in appellate status.  If any claim remains denied, issue a supplemental statement of the case to the Veteran and his representative, which addresses all evidence associated with the claims file since the April 2011 statement of the case.  An appropriate period of time should be allowed for response.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


